DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2-3, 5-10, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2017/0250401) in view of Ligameri et al. (US 2017/0371474) and further in view of Cabera Cordon et al. (US 2011/0115745)
Regarding claim 1:
Matsumoto discloses some but not every element of the claim as follows:
Claim 1
Matsumoto
1. (Currently amended) A nautical chart display device, comprising: 
abstract
a display configured to display a nautical chart on a screen; and processing circuitry configured: 
abstract
 to identify a first contact position of a first contact portion of a linear length measurement tool with the screen; 
paragraph 58; Fig. 3; except that Matsumoto’s first contact point is a first finger – there is no “linear length measurement tool”
to identify a second contact position of a second contact portion of the linear length measurement tool with the screen; 
paragraph 58; Fig. 3; except, again, the second contact is a second finger, not a “linear length measurement tool”
to identify a contour, a position and an orientation of the linear length measurement tool placed on the screen based on the identified first contact position and the identified second contact position on the screen;
As shown in Fig. 3 (but again just with two fingers instead of a tool)
acquire a current scale of the nautical chart on the screen; 
paragraph 58: “on a basis of the scale size of the nautical chart”
determine a positional relationship between the first contact portion, the second contact portion, and the contour of the linear length measurement tool on the screen; 
Paragraph 58
responsive to determining the positional relationship between the first contact portion, the second contact portion, and the contour of the linear length measurement tool on the screen , to display distance markers according to the current scale of the nautical chart at a position on the screen matching the contour of the linear length measurement tool, so that the distance markers extend along a length of the linear length measurement tool to fill in the contour of the linear length measurement tool., 
They are displayed as shown in, e.g., Fig. 3, where the scale is discussed in, e.g., Fig. 3.


So Matsumoto does not disclose:
a “linear length measurement tool,” where the first and second contact portions are on the tool and the distance markers extend along a length of the tool to fill in the contour.
Ligameri discloses:
a tool, where first and second contact position are identified on the tool (paragraph 20).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Matsumoto the tool of Ligameri.
The rationale is as follows:
Matsumoto and Ligameri are directed to the same field of art.
Ligameri discloses that such a tool can be an “input aid.” One of ordinary skill in the art could have included this with predictable results.
Matsumoto in view of Ligameri does not explicitly disclose that the tool is a:
“linear length measurement tool,” where “the distance markers extend along a length of the linear length measurement tool to fill in the contour of the linear length measurement tool.”1
Cabera Cordon discloses:
a linear length measurement tool (specifically a ruler, as in paragraph 10: “an adjustable ruler”), and that the distance markers extend along a length of the linear length measurement tool to fill in the contour of the linear length measurement tool (paragraph 29).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Matsumoto in view of Ligameri the elements taught by Cabera Cordon.
The rationale is as follows:
Matsumoto, Ligameri, and Cabera Cordon are directed to the same field of art.
Ligameri discloses a physical tool – Cabera Cordon provides a specific example of one such tool. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 2:
Matsumoto, etc., discloses:
wherein the contour of the linear length measurement tool is linear (it’s a ruler, as taught by Cabera Cordon), and wherein the processing circuitry displays the distance markers on the screen at a position corresponding to the contour of the linear length measurement tool (in Matsumoto the “linear contour” is created by the two fingers as per Figs. 3-4, but Ligameri discloses instead using a tool, and displaying ruler markers also follows from Cabrera Cordon paragraph 29). 
Regarding claim 3:
Matsumoto, etc., discloses:
wherein when the processing circuitry identifies that a linear touch operation along the contour of the linear length measurement tool is performed in a state where the distance markers are displayed at the position corresponding to the contour, the processing circuitry displays, on the display, a distance on the nautical chart corresponding to the linear touch operation (Matsumoto paragraph 66). 
Regarding claim 5:
Matsumoto, etc., discloses:
wherein the linear length measurement tool has a rectangular plate shape (it is a ruler as seen in, e.g., Cabrera Cordon Fig. 1).
Matsumoto, etc., does not disclose:
“wherein the processing circuitry displays the distance markers at a position corresponding to both of two long sides of the contour.”
Cabrera Cordon just isn’t that specific about what is displayed. But typically a ruler has distance markers on both sides (e.g., cm on one side and inches on another, or whatever). If it creates a “graphically displayed ruler associated with the ruler object” (Cabrera Cordon paragraph 29) it would certainly be obvious to have a typical ruler display.
Regarding claim 6:
Matsumoto, etc., discloses:
wherein a plurality of detecting objects of which positions are detected are disposed in a given layout in the linear length measurement tool, and wherein the processing circuitry compares a layout of the detecting objects stored in advance, and a layout of the plurality of detecting objects of which the positions are detected, to identify the contour, the position and the orientation of the linear length measurement tool (Cabrera Cordon paragraphs 11-12).
Regarding claim 7:
Matsumoto, etc., discloses:
wherein the processing circuitry identifies the first contact position which is a contact position of a first leg part of a divider with the screen, and tge second contact position which is a contact position of a second leg part of the divider with the screen, and wherein the processing circuitry displays a direction of the second contact position relative to the first contact position, and a distance from the first contact position to the second contact position (as per, e.g., Matsumoto Fig. 3).
Regarding claims 8-10, 14-15, and 17:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary. 

Claims 4, 11-13, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Ligameri and further in view of Cabrera Cordon, and further in view of Feilmeier et al. (US 2002/0113784)
Regarding claim 4:
Matsumoto, etc., discloses a nautical chart display as discussed above.
Matsumoto, etc., does not disclose:
“wherein the processing circuitry identifies an operation to the screen by a stylus, and wherein, when the linear touch operation is performed by the stylus, the processing circuitry displays, on the display, a distance on the nautical chart corresponding to the linear touch operation.”
(Matsumoto does have this exact operation, but with a finger, not a stylus).
Feilmeier discloses:
wherein the processing circuitry identifies an operation to the screen by a stylus, and wherein, when a linear touch operation is performed by the stylus, the processing circuitry displays, on the display, a distance on the nautical chart corresponding to the linear touch operation (e.g., paragraph 187).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Matsumoto in view of Ligameri and further in view of Cabrera Cordon the elements taught by Feilmeier.
The rationale is as follows:
Matsumoto, Ligameri, Cabrera Cordon, and Feilmeier are directed to the same field of art.
In the exact same circumstances Feilmeier discloses using a stylus. This is a typical tool used with the type of screen used by Matsumoto. One of ordinary skill in the art could certainly have included it with predictable results.
Regarding claims 11-13, 16, and 18-20:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Response to Arguments
Applicant's arguments filed 01 June 2022 have been fully considered but they are not persuasive.
Applicant amended the claims, largely for clarity. This amendment did overcome the 35 USC 112 rejection. However, it did not overcome the rejection as unpatentable over Matsumoto in view of Ligameri, and further in view of Cabrera Cordon (and Feilmeier for some claims).
Applicant argues (page 12) that Matsumoto does not disclose elements of the claim including determining a positional relationship between the first contact portion, the second contact portion, and the contour of the linear length measurement tool, displaying distance markers according to the scale.
But Matsumoto is very, very close to this. Matsumoto and applicant’s disclosed invention are virtually identical except for one key element: in Matsumoto the user touches the screen with their fingers instead of using a tool. But there is still a first contact position (the first finger), a second contact position (the second finger), and a contour (a line between the two, as shown in, e.g., Fig. 3) with distance markers displayed according to the scale (paragraph 58). Matsumoto discloses nearly identical functionality. The difference is that in Matsumoto it’s all done with the user’s fingers instead of with a separate tool.
Applicant then argues (still page 12) that “Ligameri fails to cure the deficiencies of Matsumoto.” But Ligameri discloses using a tool with contact points instead of a user’s hand or fingers. It’s exactly what was missing from Matsumoto. All one has to do in the combination is have the device function exactly as disclosed by Matsumoto, but substitute a tool for the touch as suggested by Ligameri. 
Applicant goes on (page 13) to argue Ligameri doesn’t disclose determining positional relationships or displaying distance markers, but Ligameri is not relied on for this. This was already present in Matsumoto. All that is needed from Ligameri is the suggested that what is done with fingers could instead be done with an input aid such as a tool.
Applicant goes on (still page 13) to argue that Cabrera Cordon “fails to cure the deficiencies” as well. Cabrera Cordon is barely needed, if at all – Matsumoto in view of LIgameri is probably enough to teach this claim language. That said, Cabrera Cordon is relied upon because applicant has argued in the past that their tool – a ruler – is not specifically mentioned by Ligameri and would never have occurred to one of ordinary skill in the art. For that reason Cabrera Cordon is relied upon to explicitly show that using a ruler with two contact points and displaying information along it are known in the art. Again, the specifics of showing distance markers between the two contact points and scaling them appropriately for the map are already present in Matsumoto. The other references are just relied upon to show that this could be done with a tool instead of fingers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Arguably this follows from Matsumoto in view of Ligameri. The system functions just as that of Matsumoto, just using a tool instead of fingers, and Matsumoto already displays a linear length with distance markers along the contour. But just to show that the specific kind of tool applicant uses in their application is known in the art, Cabera Cordon is relied upon.